952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward P. TAYLOR, Plaintiff-Appellant,v.W.A. BOST, Captain;  Lexington County Council, Defendants-Appellees.
No. 91-6521.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1991.Decided Dec. 17, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  (CA-89-1735-3), C. Weston Houck, District Judge.
Edward P. Taylor, appellant pro se.
Thomas C.R. Legare, Jr., Nexsen, Pruet, Jacobs & Pollard, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Edward P. Taylor submitted the notice of appeal in this case outside the thirty-day period established by Fed.R.App.P. 4(a)(1).*  It was therefore untimely.   See Houston v. Lack, 487 U.S. 266 (1988).   In addition, Appellant failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 In April, we remanded this case to the district court for the limited purpose of determining whether Taylor's notice might have been timely delivered to prison officials.   On remand, the evidence clearly established that Taylor was not incarcerated at the time of his appeal